Wood, J., (after stating the facts.) The court did not err in refusing to direct a peremptory verdict for appellant. The question of negligence was for the jury, and it was submitted upon correct instructions, and the evidence was ample to sustain the verdict. Indeed, so patent was the conflict in the testimony, and so purely was this a question of fact for the jury, that it appears to us that the appeal in this case must have been taken for delay merely. The judgment is therefore affirmed with the statutory penalty in such cases. See St. Louis, M. & S. E. Rd. Co. v. Shannon, 76 Ark. 166; St. Louis, I. M. & S. Ry. Co. v. Kimbertain, 76 Ark. 100; St. Louis & S. F. Rd. Co. v. Thompson, 76 Ark. 37; St. Louis & S. F. R. Co. v. Carlisle, 75 Ark. 560.